Citation Nr: 0931130	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for acquired 
psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD), an anxiety disorder and a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
PTSD.  

This matter came before the Board in March 2007, at which 
time a remand was ordered so as to afford the Veteran the 
hearing he had requested.  In May 2009 the Veteran testified 
before the undersigned at the Chicago, Illinois, RO and a 
transcript has been incorporated into the record.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision in which the RO 
denied service connection for PTSD.  The Board observes that 
the Veteran submitted a separate claim in January 1994 for a 
psychological disability, which was ultimately found by the 
Board in August 1996 to fail to present a well grounded claim 
for service connection for a nervous condition.  In 
consideration of a recent United States Court of Appeals for 
Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 decision, the Board denied entitlement 
to service connection for a nervous disorder, finding that 
the claim was not well grounded.     

2.  The evidence added to the record since August 1996 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder, 
also claimed as PTSD, an anxiety disorder, and a nervous 
condition.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision, which denied the 
Veteran's claim for entitlement to service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103.

2.  The evidence received subsequent to the August 1996 Board 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric condition, to include PTSD, have been 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In August 1996, the Board found that the Veteran failed to 
state a well grounded claim for a nervous condition.  The 
Veteran did not appeal and the Board decision became final.  

In June 2002 the Veteran filed this claim seeking service 
connection for PTSD.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the PTSD claim on the 
merits, the preliminary question of whether any previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the August 1996 Board 
decision denying the Veteran's claim of entitlement to 
service connection for a nervous condition consisted of his 
claim, service treatment records, the Veteran's personnel 
records (201 file); private treatment records spanning from 
1972 to 1981 (from the Veteran's former employer and private 
facilities), VA treatment records from 1991 to 1995, and the 
transcript from the January 1995 RO hearing.         

The August 1996 Board decision denied a grant of service 
connection finding that the Veteran failed to state a well 
grounded claim.  The Board found that the Veteran did not 
have an acquired psychiatric disorder in service, a psychosis 
did not manifest itself within one year after service, and 
there was no competent evidence of a nexus between the 
Veteran's then current condition and any event in service.   

Since the August 1996 Board decision, the evidence consists 
of the Veteran's June 2002 claim and multiple statements 
(including accompanying material printed from the internet); 
private treatment records from "Tri-City" facility (1979); 
arrest record 1972 to 1981; the Veteran's National Guard 
Record of Service (1985-1986) and 1986 Guard service 
treatment records; PTSD questionnaire; U.S. Army Crime 
Records office response; private treatment records from St 
C's Hospital (1990 to 1995); 1993 through 1995 Social 
Security disability application, records, and determination; 
counseling records 2003 to 2004 from St. J's House; treatment 
summary and counselor opinion statements from O.P. Veterans 
Center (2004, 2007 - 2008); VA treatment records spanning 
September 2000 to 2004, and 2008; and photocopied 
encyclopedia entries.  

The opinion statements, dated November 2007 and February 
2008, by the Veteran's counselor at the Veterans Center, link 
the Veteran's current psychiatric diagnosis to events in 
service and are evidence not previously before agency 
decision makers and are not cumulative or redundant of 
evidence associated with the claims file at the time of the 
August 1996 Board decision.  As such, they are "new" as 
contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the Veteran's acquired 
psychiatric disorder, alternatively referred to as 
depression, PTSD, and nervous condition was acquired in 
service, the opinion statements relate to an unestablished 
fact necessary to substantiate the claim and are found to 
raise a reasonable possibility of substantiating the claim.  
For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  The claim will be 
addressed further in the REMAND portion of the decision, 
below.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened and the appeal is granted only to that 
extent.   

REMAND

At the hearing and throughout the pendency of the appeal, the 
Veteran has stated his claim was based on an in-service 
sexual assault as well as an in-service, though off-base, 
robbery/assault.  See Transcript.  Throughout the record, the 
Veteran has submitted statements alleging other incidents as 
stressors, as well.  He maintains that service connection for 
a psychiatric disorder is warranted.

During the hearing the Veteran stated what he could recall of 
the name of the person who assaulted him as well as a name of 
another service person to whom he reported the assault.  
Effort must be made to determine whether these individuals 
were assigned to the service base in Germany in 1971 as this 
may serve as a verification of the Veteran's primary 
stressor.  

As well, in-service, inpatient hospital records must be 
sought.  The Veteran alleged on his original claim as well as 
in various statements in the record that he was hospitalized 
for psychiatric care during his assignment to Fort Belvoir, 
Virginia, as well as his assignment to Crailsheim, Germany.  
The service treatment records already of record appear to be 
outpatient records only.

Additional VA treatment records must also be obtained.  The 
Veteran has stated he has received treatment for his PTSD at 
the Oak Park Vet Center.  In the record is a February 2008 
statement by his treating psychologist which contains a 
diagnosis as well as a summary of his treatment there with 
the notation that he has been seen 21 times; however, only 
this treating examiner's summary is of record.  On remand, 
all treatment records should be obtained and associated with 
the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  

Finally, a review of the private and VA treatment records 
(spanning from the 1970's to 2008) obtained since the 
original 1994 claim reveals that the Veteran has received an 
assortment of diagnoses, to include PTSD, anxiety disorder, 
depression, nervous condition, as well as personality 
disorders.  Based on these various diagnoses, the Board finds 
that an additional medical examination is required in order 
to reconcile the various diagnoses of record.  In addition, 
the new examination needs to address whether any disorder is 
related to service, including any diagnosed disorder other 
than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(Although the Veteran's claim identifies a specific 
diagnosis, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
related disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim.).  The Court has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any development 
deemed appropriate, to include making any 
necessary attempt to verify the service of 
a "Henry Walker, Walker Henry, and Sam 
Sanders" who may have been assigned in 
May 1971 to the U.S. Army base at 
Crailsheim Germany, or to the Veteran's 
own unit: HHC 1st Bn 51st Inf 1st ArmdDiv 
USAREUR, the RO/AMC must make a specific 
determination, based on the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor(s).  The 
RO/AMC must specifically render a finding 
as to whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what in-
service stressor(s) it has determined is 
(are) established by the record.

2.  Obtain the Veteran's complete PTSD 
treatment records from the Oak Park Vet 
Center, Oak Park, Illinois, from June 2004 
to present.  A summary from the treating 
examiner(s) is not a sufficient response.  
If these records cannot be obtained, so 
inform the Veteran so that he may attempt 
to obtain them and document any negative 
response in the record.

3.  Request the Veteran's in-
patient/hospital service treatment 
records, specifically for any psychiatric 
in-patient treatment at Fort Belvoir, 
Virginia, 1970 to 1971, and any in-patient 
psychiatric treatment at Crailsheim, 
Germany, 1971.  If these records cannot be 
obtained or found, so inform the Veteran 
and document any negative reply for the 
record. 

4.  Following the completion of the above 
development, the Veteran should be 
accorded a VA examination for psychiatric 
disorders, preferably by an examiner who 
has not examined him before.  The 
examination worksheets for both PTSD and 
psychiatric disorders other than PTSD 
should be used.  If this requires 
scheduling the Veteran for two 
examinations, then he should be scheduled 
for two examinations.

a.  The examination report should include 
a detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders than 
posttraumatic stress disorder, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of posttraumatic stress disorder 
is appropriate, the examiners should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).

b.  The examiner is informed that the 
service treatment records reveal that the 
Veteran was treated for complaints of 
anxiety and his separation examination 
bears a notation of personality disorders 
as well as a doctor's notation of 
depression and nervous condition.  The 
examiner is requested to indicate:

c.  Is it at least as likely as not ( a 50 
percent probability) that any current 
psychiatric disorder is related to, caused 
by, or a continuation of the symptoms of 
anxiety diagnosed during service?

d.  If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not (a 
50 percent probability) related to any 
verified in-service stressor(s)?

e.  In March 1994 the Veteran was afforded 
a VA mental disorders examination which 
resulted in several diagnoses, including 
generalized anxiety disorder.  Reconcile 
this diagnosis if possible with any 
diagnosis of a current psychiatric 
disorder.  

f.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) are to be accomplished.  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination.

5.  After the above actions have been 
completed, the Veteran's service 
connection claim should be readjudicated.  
Specifically adjudicate whether service 
connection is warranted for an acquired 
psychiatric disorder to include PTSD, 
anxiety disorder, a nervous disorder, 
depression, any other currently diagnosed 
psychiatric disorder.  If, upon 
readjudication, the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The RO/AMC should allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


